       Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 1 of 22



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

UNITED STATES OF AMERICA               *

vs.                                    *
                                                CASE NO. 4:20-CR-7 (CDL)
AUBREY CRITTENDEN                      *

        Defendant.                     *


                                  O R D E R

        Today the Court must decide how to accommodate a defendant’s

speedy trial rights under the Constitution and statutory law in

the middle of a global pandemic that creates unique and substantial

health risks to trial participants.            Defendant has been charged

with possession of a firearm by a convicted felon, 18 U.S.C.

§ 922(g).      He has been determined to be a flight risk and danger

to the community, and thus he is detained and will remain so

pending trial.       Defendant insists upon an immediate trial, and the

Government has not filed a motion for continuance.               Instead, the

Government objects to the following protocols that the Court

intends to impose during the trial: that witnesses wear masks while

testifying, that jurors wear masks during jury selection, and that

Defendant sit six feet from his counsel.            The Government maintains

that      these   restrictions     could    infringe      upon    Defendant’s

constitutional        rights.      Before     the    Court   addresses      the

Government’s concerns in turn, the Court provides some background



                                       1
     Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 2 of 22



on the nature of the pandemic that led to these special courtroom

protocols and the Court’s response to it.

                                BACKGROUND

I.    The COVID-19 Pandemic

      In early 2020, the general public became aware of an outbreak

of a virus in Wuhan, China that has been designated in the

scientific community as SARS-CoV-2 but is often referred to as

“novel coronavirus” or the shorthand “coronavirus.”            This virus

can cause the disease known as “COVID-19.”        The virus is generally

believed to be spread by the transmission of body fluids through

the respiratory tract, typically from a sneeze or cough.              But it

can also survive on certain surfaces and be contracted through

human contact with the contaminated surface and subsequent contact

with the face in a manner that allows it to enter the respiratory

tract through the nose or mouth.         If the virus produces COVID-19,

the symptoms may include coughing, malaise, fatigue, fever, and

respiratory distress, and it may cause death, particularly in

persons     with   underlying   medical    conditions   that   make       them

vulnerable to respiratory distress.

      The spread of the virus has risen to the level of a global

pandemic.     In order to stave off further spread, national, state

and local governments have declared national and local emergencies

and encouraged (and in some cases ordered) that citizens remain in

their homes, that businesses be closed, and that traffic from other


                                     2
      Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 3 of 22



countries into the United States be restricted.          The United States

economy has essentially shut down during parts of the pandemic

with many people losing their jobs.              Unprecedented financial

resources have been made available by the United States Congress

through loans, direct payments to taxpayers, and other financial

stimuli.     The federal and state judiciaries have been forced to

conduct proceedings remotely in order to minimize person-to-person

contact. Over 173,000 persons in the United States have lost their

lives with an estimated 5.54 million having become sick from the

disease.    With no vaccine presently available, the primary method

of prevention includes an emphasis on identification of those who

may be infected with the virus, social distancing, wearing masks

in public, and aggressive hand hygiene.           Increased vigilance is

vital for those at high risk because of compromised immune and

respiratory      systems    and   other    serious     underlying    health

conditions.

II.    The Court’s Response

       On March 16, 2020, the Court issued a standing order that

modified court procedures in light of the pandemic.             That order

provided as follows:

       The Court enters this standing order to address
       continued court operations in light of the COVID-19
       (coronavirus) pandemic.   The Court observes that the
       President of the United States has declared a National
       Emergency throughout the nation in response to the
       spread of the coronavirus; the Governor of the State of
       Georgia has declared a public health emergency


                                      3
Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 4 of 22



 throughout the state in response to the spread of the
 coronavirus; the World Health Organization has declared
 coronavirus a pandemic; and the Center for Disease
 Control and Prevention and other public health
 authorities have advised the taking of precautions to
 reduce the possibility of exposure to the virus and slow
 the spread of the disease.

 In order to protect public health, including the health
 of court employees, parties, and court participants, the
 Court finds it necessary to adjust its operating
 procedures. To reduce the size of public gatherings,
 minimize travel, and maximize social distancing, the
 United States District Court for the Middle District of
 Georgia hereby orders that it shall remain open for
 business with the following adjustments to its normal
 operations:

 1. Persons falling into one of the following categories
 shall be denied admittance into any division courthouse
 in the Middle District of Georgia without obtaining an
 exception from the Chief Judge:

      a. Anyone who has been to or been in close contact
      with anyone who has been to one of the designated
      Level 3 countries within the 14 days immediately
      preceding attempted access to the courthouse, which
      countries presently include China, Iran, South
      Korea, and all European countries;

      b. Anyone who has been on a cruise within the 14
      days immediately preceding attempted access to the
      courthouse;

      c. Anyone who has been asked to self-quarantine by
      any healthcare provider or who lives with someone
      who has been asked to self-quarantine;

      d. Anyone who has been diagnosed with COVID-19
      (coronavirus) or has had contact with anyone who
      has been so diagnosed.

 2. Effective immediately, no jury trials shall be held
 in the Middle District of Georgia for a period of sixty
 (60) days from the date of this Order.    With regard to
 criminal cases, the Court finds that the right of
 defendants in criminal cases and the public to a speedier
 trial during the next 60 days is substantially


                                4
    Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 5 of 22



     outweighed by the public interest of protecting the
     health and safety of the defendants, case participants,
     court employees, jurors, and the public, which can only
     be protected by this 60 day moratorium on jury trials.
     The   ends  of   justice   require   this   continuance.
     Accordingly, the time period of the continuance, March
     17, 2020 to May 16, 2020, shall be excluded under the
     Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A).     Although
     this order shall have the effect of canceling and
     continuing all jury trials during this 60 day period,
     any defendant in a criminal case shall have the right to
     file a motion for a speedier trial, which shall be
     considered and decided by the judge assigned to the
     defendant’s case.

     To avoid confusion, the Court emphasizes that the
     following activities shall not be affected by today’s
     order:

     1. Criminal matters before Magistrate Judges, such as
     initial appearances, arraignments, detention hearings,
     the issuance of search warrants, and traffic court shall
     continue to take place in the ordinary course.

     2. Grand juries shall continue to meet.

     3. Individual judges will continue to hold hearings,
     conferences, and bench trials, unless ordered otherwise
     by the presiding judge.

     The Clerk’s Office and the United States Probation and
     Pretrial Services Office shall remain open.

     Subsequent to the entry of this order, Congress enacted the

CARES Act which in relevant part permitted courts to conduct

certain proceedings remotely under certain circumstances.                This

Court entered a standing order pursuant to the CARES Act on March

30, 2020.   That standing order stated:

     On March 13, 2020, under the National Emergencies Act,
     50 U.S.C. §§ 1601–1651, the President of the United
     States declared a national emergency. On March 27, 2020,
     the President signed the Coronavirus Aid, Relief, and
     Economic Security Act, H.R. 748 (the CARES Act), which


                                    5
Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 6 of 22



 authorizes the Judicial Conference of the United States
 to provide the Chief Judges of the United States District
 Courts   authority   to   permit    identified   criminal
 proceedings by video or audio conference. On March 29,
 2020, the Judicial Conference of the United States
 determined that “emergency conditions due to the
 national emergency declared by the President have
 materially affected and will materially affect the
 functioning of the federal courts generally.”

 Pursuant to section 15002(b) of the CARES Act:

 1.   A judge in this district is authorized by this order
 and with the consent of the defendant or a juvenile after
 the defendant or juvenile confers with counsel to use
 video conferencing, or telephonic conferencing if video
 conferencing is not reasonably available, for the
 following:

      (A) a detention hearing under 18 U.S.C. § 3142;

      (B) an initial appearance under Rule 5, Federal
      Rules of Criminal Procedure;

      (C) a preliminary hearing under Rule 5.1, Federal
      Rules of Criminal Procedure;

      (D) a waiver of indictment under Rule 7(b), Federal
      Rules of Criminal Procedure;

      (E) an arraignment under Rule 10, Federal Rules of
      Criminal Procedure;

      (F) a hearing under Rule 32.1, Federal Rules of
      Criminal Procedure, to determine a violation of,
      and revocation of, the terms of probation or
      supervised release;

      (G) a hearing under 18 U.S.C. § 3148 to determine
      a violation of, and revocation of, the terms of
      pretrial release;

      (H) a hearing under Rule 40, Federal Rules of
      Criminal Procedure, to resolve an alleged failure
      to appear or a violation;

      (I) a misdemeanor plea or sentencing under Rule
      43(b)(2), Federal Rules of Criminal Procedure; and



                                6
    Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 7 of 22



          (J) a hearing under 18 U.S.C. §§ 5031–5043, except
          for a contested transfer hearing, a juvenile
          delinquency adjudication, or a trial.

     2.   The undersigned finds that during this national
     emergency, a felony plea under Rule 11, Federal Rules of
     Criminal Procedure, and a felony sentencing under Rule
     32, Federal Rules of Criminal Procedure, cannot occur in
     person and in court in this district without serious
     jeopardy to public health and safety. As a result, if a
     judge finds for a stated reason in a particular case
     that delay of a felony plea or sentencing will result in
     serious harm to the interests of justice, the judge with
     the consent of the defendant or a juvenile after the
     defendant or juvenile consults with counsel can conduct
     the plea or sentencing by video conference or by
     telephonic conference, if video conferencing is not
     reasonably available. This authority extends to a
     similar hearing under the Federal Juvenile Delinquency
     Act, 18 U.S.C. § 403.

          This authority is effective for ninety days unless
     ordered otherwise. If the emergency persists longer than
     ninety days, an extension is available under the CARES
     Act. However, this authority terminates on the last day
     of the national emergency declared by the President on
     March 13, 2020, or the day on which the Judicial
     Conference of the United States determines that the
     emergency no longer materially affects the United States
     courts or this district, whichever occurs first.

          To the extent inconsistent with this order, any
     order in this district is SUPERSEDED.

     Because conditions related to COVID-19 have persisted, the

Court has extended these standing orders with minor revisions, and

they remain in effect.       These standing orders leave courtroom

protocols to each individual judge.       The undersigned adopted the

following courtroom protocols and issued the following notice to

counsel in this action:

          Before appearing in person at a hearing in front of
     Judge Land at the United States Courthouse, counsel


                                    7
Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 8 of 22



 should familiarize themselves with the requirements for
 admission to the courthouse as set out in Standing Order
 2020-09, which can be found on the Court’s website,
 www.gamd.uscourts.gov. Counsel is responsible for
 informing their client and any other participants who
 counsel knows intend to attend the hearing of the
 admission requirements. Failure to comply with the
 requirements will result in a denial of access to the
 courthouse.

       In addition to the requirements for admission to
 the courthouse set forth in Standing Order 2020-09,
 counsel, participants and all spectators shall be
 required to comply with the following requirements while
 inside the courtroom, unless otherwise directed by Judge
 Land:

 1. No one will be admitted to the courtroom without
 wearing a mask, and the mask shall remain in place,
 including when speaking. If a Defendant in a criminal
 proceeding, other than a trial, refuses to wear a mask,
 Judge Land will consider having the Defendant taken to
 the holding cell outside the courtroom and participate
 in the proceeding via video. Those persons wishing to
 enter the Courtroom should provide their own mask.

 2. All participants and spectators shall remain at least
 6 feet apart while in the courtroom. If counsel wishes
 to confer with their client during the proceeding, they
 may do so upon notifying Judge Land that they wish to
 waive the 6 feet distancing requirement. In criminal
 cases, counsel will have the option to confer with their
 client outside the courtroom in the Marshal holding cell
 area where protective shields provide some protection.

 3. During guilty plea and sentencing hearings,
 Defendants shall be positioned at the large lectern and
 remain there throughout the proceeding.

 4. No counsel or other participants shall approach the
 Clerk or the bench. If counsel needs to provide something
 to the Clerk during a proceeding, they shall do so by
 placing it on the small lectern located in front of the
 jury box.

 5. Upon departure from the proceeding, each counsel
 shall wipe down (with disinfecting wipes that will be
 provided on each counsel table and at the large lectern)


                                8
     Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 9 of 22



      the area with which they came in contact, including the
      table, the chair and the microphone. Upon arrival at a
      proceeding, each counsel shall have the disinfecting
      wipes available at their table to wipe down their
      respective areas.

      6. During evidentiary hearings in which a witness
      testifies live in the courtroom, the witness shall be
      positioned in the traditional jury box in the middle
      chair in the back row of the jury box.

      7. Civil jury trials will be decided by a jury consisting
      of no less than 6 and no more than 8 persons.

      8. Jurors will not be seated in the traditional jury
      box. They will be spaced out at least six feet apart in
      the public gallery area. Spectators shall be seated in
      the balcony maintaining a distance of six feet apart.

      9. During jury breaks, the jury will be evenly split
      between the two jury rooms and directed to maintain a
      distance of six feet of separation.

      10. Jurors will be escorted to and from the jury rooms
      for breaks in a manner that ensures that they maintain a
      distance of six feet of separation.

      11. Jurors shall deliberate in the courtroom gallery
      area maintaining a distance of 6 feet of separation.
      During jury deliberations, the courtroom shall be closed
      and occupied only by jurors to maintain the secrecy of
      the deliberations.

      12. Voir dire shall be conducted in a manner that assures
      six feet social distancing. This may require that some
      jurors wait in other areas of the courthouse until they
      are questioned in the courtroom.

Notice to Counsel, ECF No. 33.

                                DISCUSSION

I.    Mask Requirement and the Confrontation Clause

      The Defendant in this action has insisted on his speedy trial

rights, and the Court has scheduled his jury trial to begin on



                                     9
      Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 10 of 22



September 14, 2020.         The Court notified counsel that, consistent

with its COVID-19 courtroom protocols, all persons entering the

courtroom, including parties, lawyers,                 witnesses, jurors, and

spectators, will be required to wear masks that cover their nose

and mouth. The Government is concerned that by requiring witnesses

to wear a mask that covers their nose and mouth during their

testimony, the Court may infringe upon the Defendant’s right to

face-to-face      confrontation      of    the   witnesses     against      him   as

guaranteed by the Confrontation Clause of the Sixth Amendment.                    To

avoid    this   possible     constitutional      violation,       the    Government

requests that the Court not require witnesses to wear masks during

their testimony, and if the Court finds some face protection to be

necessary,      that   it   direct   that      transparent     face     shields   or

plexiglass screens be substituted for the mask requirement.                   Under

the    specific   circumstances      presented      by   the   global      COVID-19

pandemic, the Court is satisfied that the current mask requirement

does not violate the Confrontation Clause.

        The Confrontation Clause provides that            “[i]n    all     criminal

prosecutions,      the   accused     shall     enjoy   the   right . . . to       be

confronted with the witnesses against him . . . .”                      U.S. Const.

amend. VI.      The founders included this right in the Constitution

to prevent conviction by affidavit.               See Coy v. Iowa, 487 U.S.

1012, 1015-16 (1988).        They did not want affidavits or depositions

that were sometimes used in civil cases to be used against a


                                          10
   Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 11 of 22



criminal defendant in lieu of “personal examination and cross-

examination    of   the    witness,   in    which    the    accused   has    an

opportunity, not only of testing recollection and sifting the

conscience of the witness, but of compelling him to stand face to

face with the jury in order that they may look at him, and judge

by his demeanor upon the stand and the manner in which he gives

his testimony whether he is worthy of belief.”              Mattox v. United

States, 156 U.S. 237, 242-43 (1895).                The defendant is thus

guaranteed a “face-to-face meeting with witnesses appearing before

the trier of fact.”       Coy, 487 U.S. at 1016.     But this right is not

absolute.     For example, in Maryland v. Craig, the Supreme Court

found that “a defendant’s right to confront accusatory witnesses

may be satisfied absent a physical, face-to-face confrontation at

trial . . . where denial of such confrontation is necessary to

further an important public policy and . . . where the reliability

of the testimony is otherwise assured.”         497 U.S. 836, 850 (1990);

see also United States v. Yates, 438 F.3d 1307, 1313 (11th Cir.

2006) (en banc) (applying the Craig test to determine whether a

defendant’s confrontation rights were violated when witnesses who

lived in Australia testified in his criminal trial via two-way

video conferencing).

     Here,    the   mask   requirement     is   necessary    to    further   an

important public policy: ensuring the safety of everyone in the

courtroom in the midst of a unique global pandemic.               Without this


                                      11
      Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 12 of 22



procedure, everyone in the courtroom would face the risk of being

infected with a lethal virus.         The Court’s masking requirement is

based upon the best available scientific information and advice.

The Centers for Disease Control and Prevention (“CDC”) strongly

recommends that to avoid infection from the dangerous coronavirus,

individuals should practice social distancing and wear masks over

the nose and mouth.         Considerations for Wearing Masks, Ctrs. for

Disease      Control    and     Prevention    (updated    Aug.     7,    2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/cloth-face-cover-guidance.html.          The wearing of the mask not

only protects the wearer of the mask, but more significantly,

protects others who may be in the same room with the person.                Id.

These precautions are particularly important inside of a building.

The    CDC   also   makes   a   distinction   between    “masks”   and    “face

shields,” which is what the Government recommends here.                 The CDC

finds that face shields are not as effective as masks, and it does

not recommend substituting face shields for masks.           Id.    Given the

CDC recommendations, which are based on the best available science

in this area, the Court finds that its social distancing and mask

protocols are necessary and essential to protect the courtroom

participants during a trial.          The Court further finds that face

shields and plexiglass screens are not an adequate substitute and

standing alone do not provide reasonable protection for the trial




                                      12
     Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 13 of 22



participants.1      Thus a compelling policy reason exists for the mask

requirement—protection of the health and safety of the trial

participants and members of the public who may attend the trial.

      Under Craig, this compelling policy must be considered in

deciding whether a defendant’s Confrontation Clause rights will be

violated.       Craig also counsels that the Court must find that the

reliability of the testimony is otherwise assured.                The central

concern of the Confrontation Clause is “to ensure the reliability

of the evidence against a criminal defendant by subjecting it to

rigorous testing in the context of an adversary proceeding before

the trier of fact.”          Craig, 497 U.S. at 845.       After all, as the

Supreme Court observed, the term “confront” means a “clashing of

forces     or    ideas,   thus    carrying   with     it    the   notion    of

adversariness.”        Id.     The Supreme Court has recognized four

elements of confrontation in the trial context: physical presence

of   the   witness,   testimony    under   oath,    cross-examination,      and

observation of demeanor by the trier of fact.              Id. at 846.     “The

combined effect of these elements . . . serves the purposes of the

Confrontation Clause by ensuring that evidence admitted against an

accused is reliable and subject to the rigorous adversarial testing

that is the norm of Anglo-American criminal proceedings.”             Id.    In




1Nothing in today’s order prevents any witness or other participant from
appearing with a mask that is transparent in the area of the mouth as
long as it is consistent with CDC recommendations.


                                      13
   Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 14 of 22



Craig, the Supreme Court determined that, although a necessary

courtroom procedure may interfere with one of the elements of

confrontation, the reliability of the witness’s testimony was

otherwise   ensured   because   the   procedure   preserved   the   other

elements.   Id. at 851.

     Here, under the Court’s mask procedure, witnesses against the

Defendant will be physically present in the courtroom, they will

testify under oath, and Defendant will be able to have these

witnesses cross-examined in the open courtroom in front of the

Defendant and the jurors.       The Defendant and jury will also be

able to observe the witnesses’ demeanor, although they will not be

able to see their nose and mouth.          The Court finds that this

restriction does not diminish the face-to-face nature of the

confrontation contemplated by the Confrontation Clause.

     As Justice Scalia observed in Coy v. Iowa, the plain language

of the Confrontation Clause “guarantees the defendant a face-to-

face meeting with witnesses appearing before the trier of fact.”

487 U.S. at 1016.       This guarantee “enhances the accuracy of

factfinding by reducing the risk that a witness will wrongfully

implicate an innocent person” and it serves a “strong symbolic

purpose” by “requiring adverse witnesses at trial to testify in

the accused’s presence.”     Craig, 497 U.S. at 846-47.       After all,

“[i]t is always more difficult to tell a lie about a person ‘to

his face’ than ‘behind his back’” and “even if the lie is told, it


                                   14
     Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 15 of 22



will often be told less convincingly.”              Coy, 487 U.S. at 1019.    In

Coy, the Supreme Court found that a courtroom procedure which

involved placing a large screen between the defendant and witnesses

so   the   witnesses   could     not   see    the    defendant    violated   the

defendant’s    right    to   a   face-to-face        confrontation   with    his

accusers.     Id. at 1014.       Here, the Court’s masking procedure is

nothing like the procedure in Coy.           The only thing that will stand

in the way of the Defendant and his accusers is a tiny piece of

cloth covering only each witness’s nose and mouth.               Therefore, the

masks will in no way prohibit the Defendant and witnesses from

directly looking upon each other in person during the testimony

while in the presence of the jury.           There is no reason to believe

that it is any less difficult to tell a lie to a person’s face

just because the liar’s nose and mouth are covered.

      Of course, the masks will eliminate two aspects of demeanor

for the jury to consider:         movement of the nose and mouth.            But

the Confrontation Clause does not require that the jury be able to

see every language of the body.             See Morales v. Artuz, 281 F.3d

55, 56, 60-61 (2d Cir. 2002) (finding that permitting a witness to

testify while wearing dark sunglasses was not contrary to clearly

established federal law because it “resulted in only a minimal

impairment of the jurors’ opportunity to assess her credibility”);

United States v. de Jesus-Castaneda, 705 F.3d 1117, 1120-21 (9th

Cir. 2013) (finding that permitting a confidential informant to


                                       15
   Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 16 of 22



testify wearing a wig and fake mustache did not violate the

Confrontation Clause); People v. Ketchens, No. B282486, 2019 WL

2404393, at *9 (Cal. Ct. App. June 7, 2019) (finding a jury could

adequately observe the demeanor of a witness who testified while

wearing a hijab when the hijab was tight around her mouth and

ultimately did not prevent the jurors from seeing her nose and

eyes).

       The Court finds that being able to see a witness’s nose and

mouth is not essential to testing the reliability of the testimony.

Demeanor consists of more than those two body parts.                  Demeanor

includes the language of the entire body.              Here, the jurors will

be able to observe most facets of the witnesses’ demeanor.                  They

can observe the witnesses from head to toe.             They will be able to

see how the witnesses move when they answer a question; how the

witnesses hesitate; how fast the witnesses speak.                 They will be

able to see the witnesses blink or roll their eyes, make furtive

glances, and tilt their heads.            The Confrontation Clause does not

guarantee the right to see the witness’s lips move or nose sniff,

any more than it requires the jurors to subject the back of a

witness’s neck to a magnifying glass to see if the hair raised

during particularly probative questioning.              Just as appropriate

clothing     will   cover     other   parts    of    witnesses’    bodies    and

potentially cover certain muscle twitches in those areas, the jury

will   not   be   able   to   see   the    masked   witness’s   entire   facial


                                          16
   Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 17 of 22



expressions.   The masks, however, will not prevent observation of

other aspects of their body language.

     Although the Court must consider the ability to observe a

witness’s demeanor as part of the Confrontation Clause analysis,

as the Court has done here, that single element of confrontation

is not the “sine non qua of the confrontation right.”         Craig, 497

U.S. at 847.   The Confrontation Clause certainly does not insist

upon observation of the witness by the jury at every trial in every

instance in which testimony is admitted against a defendant.         And,

thus, some testimonial hearsay statements are deemed admissible

even though the jury would not be able to observe the demeanor of

the individual who made the hearsay statement.       Id. at 847-48; see

generally Crawford v. Washington, 541 U.S. 36 (2004).             Indeed,

Federal Rule of Criminal Procedure 15 permits parties in criminal

cases to depose witnesses “to preserve [their] testimony for

trial,” and courts have found it constitutional, under certain

circumstances, for someone other than the individual making the

statement to read those depositions at trial in lieu of having the

witness appear and testify.     See, e.g., United States v. Mueller,

74 F.3d 1152, 1156-57 (11th Cir. 1996) (finding that reading the

Rule 15 deposition of an unavailable witness at trial did not

violate the Confrontation Clause).       When this is done, the jury

does not have an opportunity to observe any aspect of the witness’s

demeanor—much less his nose or mouth.      Accordingly, observation of


                                   17
      Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 18 of 22



demeanor by the jury cannot be an irreducible constitutional

requirement      and    must    be    subject     to    exception        in    certain

circumstances.

        The essence of the confrontation right is the guarantee that

one’s accuser must appear in the defendant’s presence under oath

while    being   subjected      to   cross-examination       knowing          that    the

reliability of his testimony will be closely scrutinized by the

factfinder.      That is the face-to-face confrontation contemplated

by the Confrontation Clause.           The mask requirement here does not

diminish that confrontation or the reliability of a witness’s

testimony in a material way, and it is necessary to protect the

trial participants and spectators from COVID-19.                    For all these

reasons, the Court finds that its mask procedure does not violate

the Confrontation Clause.

II.     Masks and Jury Selection

        The Government objects to the Court’s requirement that jurors

wear masks during the jury selection process because masks will

impair the ability of the Court and counsel to observe the jurors’

facial    expressions.         The   Government     suggests      that    this       mask

requirement may infringe on Defendant’s Sixth Amendment right to

an impartial jury.

        The Government did not cite, and the Court could not find,

any authority to suggest that requiring jurors to wear masks under

the    exceptional     circumstances     of   the      COVID-19   pandemic       would


                                        18
     Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 19 of 22



impair Defendant’s right to a fair and impartial jury.                       Rather,

the Government’s cases simply observe that a juror’s demeanor is

important and can provide a non-discriminatory explanation for

striking       a    juror.     The    Government’s      argument     suggests     that

observation of the nose and mouth are essential to evaluating

demeanor.          As explained in the preceding discussion, demeanor

includes many aspects of body language which will still be present

for evaluation.         Of course, under normal circumstances, being able

to   see   a       potential   juror’s     full   facial     expressions     may    be

tactically preferable.              But the Court is unconvinced that it is

required by the Constitution.             Through their review of informative

juror questionnaires and questioning during voir dire, the parties

should be able to obtain sufficient information to detect bias,

disqualify jurors for cause, and exercise peremptory challenges.

That is what the Constitution requires.

III. Assistance of Counsel and Social Distancing

      The Court’s COVID-19 protocols state: “All participants and

spectators         shall   remain    at   least   6   feet   apart   while   in    the

courtroom. If counsel wishes to confer with their client during

the proceeding, they may do so upon notifying Judge Land that they

wish to waive the 6 feet distancing requirement. In criminal cases,

counsel will have the option to confer with their client outside

the courtroom in the Marshal holding cell area where protective

shields provide some protection.” Notice to Counsel 1.                             The


                                           19
   Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 20 of 22



Government objects to having the Defendant seated six feet away

from his lawyer and suggests that this requirement may impair

Defendant’s Sixth Amendment right to assistance of counsel.

     Preliminarily, the Court notes that counsel and the Defendant

may choose to waive the six feet distance requirement.          But even

if they do not, the Court will be able to assure that they are

able to communicate with each other during the trial.          The Court

recognizes that part of Defendant’s right to assistance of counsel

includes his right to confer with counsel during trial.                  The

Government did not cite, and the Court did not find, any authority

suggesting that seating a defendant six feet from counsel for

safety reasons would impair the defendant’s right to assistance of

counsel if counsel and client are free to communicate throughout

the trial.    Rather, the Government cited cases approving such

seating arrangements due in part to security concerns.        See United

States v. Levenite, 277 F.3d 454, 465–66 (4th Cir. 2002) (defendant

seated six feet behind counsel and could pass notes); United States

v. Balsam, 203 F.3d 72, 81–82 (1st Cir. 2000) (defendant seated

four or five feet from counsel and could pass notes).

     Here, the Court intends to permit Defendant to confer with

his attorney during trial.     The Court will not prohibit Defendant

and counsel from passing notes to each other in a manner that they

determine is safe.     The Court already notified the parties that

counsel will have the option to consult with Defendant outside of


                                   20
      Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 21 of 22



the courtroom.         And, if counsel has difficulty consulting with

Defendant at trial, counsel should notify the Court and request an

opportunity to consult.          Accordingly, the Court finds that its

social distancing seating arrangement will not impair Defendant’s

right to assistance of counsel.

                                      CONCLUSION

       The COVID-19 pandemic presents many challenges for conducting

a jury trial that protects the Constitutional rights of a defendant

and the health and safety of trial participants and spectators.

Continuing     such    trials    until    the   health   risks   substantially

subside is certainly an option.           But when a presumptively innocent

and detained defendant insists upon his right to a speedy trial,

the    Court   is   reluctant     to    continue   the   trial   indefinitely,

particularly when the Government apparently does not find it

necessary.      To accommodate Defendant’s right to a speedy trial

while also protecting those who will be present for the trial, the

Court has modified traditional trial protocols consistent with the

professional scientific guidance from the CDC.                   That guidance

clearly recommends that in settings such as a trial masks should

be worn and social distancing practiced. For the reasons explained

in today’s order, the Court has concluded that these modifications

do    not   infringe    upon    the    Defendant’s   constitutional    rights.

Accordingly, they will be followed during the trial of this case.




                                         21
Case 4:20-cr-00007-CDL-MSH Document 39 Filed 08/21/20 Page 22 of 22



 IT IS SO ORDERED, this 21st day of August, 2020.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




                                22
